DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The lined-through references are of improper format.  They have been correctly listed on PTO form 892.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 1-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Russian Journal of General Chemistry (2014), 84(2), pp. 205-208.  
Inventor claims a method of dissolving C60 molecules comprising combining C60 with a limonene composition with heating where the resulting mixture is homogeneous and contains at least 16.67 mg/ml of C60 (claim 1).  Dependent claim 2 teaches that the composition is stable such that no settling or precipitation of the C60 occurs.  Dependent claim 3 teaches that the limonene composition is at least 95% d-limonene by volume and that the d-limonene is edible.  Dependent claim 4 teaches a temperature range for the heating.  Dependent claim 5 teaches a particular temperature.  Dependent claim 6 teaches a time range for the heating.  Dependent claim 7 teaches a particular length of time.  Dependent claim 8 teaches that the mixture is stirred and covered while heating.  Dependent claim 19 teaches combining the dissolved C60 mixture in a topical cream for transdermal administration.  
Russian Journal of General Chemistry (2014), 84(2), pp. 205-208 teaches the dissolution of C60 in pure limonene (page 206, column 2; page 206, column 2, Figure 2, ESI mass chromatograms 3 and 4).  The reference explicitly teaches that C60 reacts with unsaturated terpenes that contain a terminal double bond to afford soluble mono and bis adducts (abstract; page 207, text at the top of both columns 1 and 2 and following diagram).  The reference teaches, in general, that C60 and C70 form adducts with terpene components of essential oils and that this must be considered when preparing solutions of C60 and C70 in these solvents (abstract; page 207, column 1, second full paragraph).  Solutions of C60 and C70 with essential oils are prepared without heating but were apparently sometimes sonicated (page 207, column 2).  The reference recognizes that solutions of C60 molecules have potential uses in cosmetology and pharmacology and that natural oils would be a preferred solvent for such purposes (page 205, column 1, second paragraph).  
Inventor principally distinguishes over the cited art in that the C60/limonene mixture is heated in order to dissolve the C60.  However, one of ordinary skill would have found it immediately obvious to heat a solution of a solid solute and solvent in order to facilitate dissolution of the solute.  Such heating is as ubiquitous in the chemical laboratory as it is in the kitchen, and for identical reasons.  One of ordinary skill would have been motivated to heat such a solution in order to, for instance, reduce the time needed for dissolution and to achieve the maximum dissolution under a given set of conditions.  
Inventor further distinguishes over the cited art by the particular limitations that no settling or precipitation in a homogeneous mixture takes place, that C60 is present at 
Firstly, it is acknowledged that the reference is silent with respect to the above limitations.  However, it must be noted that a compound and its properties are inseparable.  In re Papesch, 315, F.2d 381, 137 USPQ 43 (CCPA 1963).  That being the case, the fact that C60 is taught as being dissolved in pure limonene it is, therefore, reasonable to infer that the resulting mixture is homogeneous and that no settling or precipitation takes place – since that is the plain meaning of the term dissolved. 
Likewise, it is reasonable to infer that at least 16.67 mg/ml of C60 dissolves in limonene – since the solubility of a compound in a particular solvent under particular conditions is an intrinsic property of the compound.  
With respect to the use of at least 95% d-limonene (as opposed to the racemic mixture “limonene” of the cited art), the cited art explicitly teaches in both text and diagram the mechanism of limonene addition to C60: through the terminal double bond.  The reaction is per force independent of the stereochemistry of the limonene reactant.  One of ordinary skill in the art would have immediately recognized that limonene as a racemic mixture, l-limonene alone, d-limonene alone, or any combination could all be expected to react similarly and yield similar dissolved C60 solutions.  (D-limonene is, of course, edible.)  
Dependent claims 4-7 are included in the rejection because they represent - absent unexpected results - nothing more than the optimization of an obvious heating step in order to facilitate the dissolution of a solid solute in a solvent.  

Dependent claim 19 is included in this rejection because the reference clearly suggests the pharmaceutical use of C60 solutions and it would have been obvious to one of ordinary skill to appropriately formulate such a solution for, for instance, transdermal administration, guided by ordinary clinical considerations (efficacy, stability, patient convenience, etc.).  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Russian Journal of General Chemistry (2014), 84(2), pp. 205-208.  
Inventor claims a method of dissolving C60 molecules comprising combining C60 with a terpene composition with heating where the resulting mixture is at least 75% edible terpene (claim 16).  Dependent claim 17 teaches that the mixture is homogeneous and includes at least 16.67 mg of dissolved C60 per milliliter of terpene composition.  Dependent claim 18 teaches that the composition is stable such that no settling or precipitation of the C60 occurs.  
Russian Journal of General Chemistry (2014), 84(2), pp. 205-208 teaches the dissolution of C60 in pure limonene (page 206, column 2; page 206, column 2, Figure 2, ESI mass chromatograms 3 and 4).  The reference explicitly teaches that C60 reacts with unsaturated terpenes that contain a terminal double bond to afford soluble mono and bis adducts (abstract; page 207, text at the top of both columns 1 and 2 and following diagram).  The reference teaches, in general, that C60 and C70 form adducts 
The examiner notes that limonene is, of course, a terpene (a monoterpene) and that limonene is known in the art to be edible (note, for instance, inventor’s own specification at page 4, line 1).  
Inventor principally distinguishes over the cited art in that the C60/terpene (i.e. limonene) mixture is heated in order to dissolve the C60.  However, one of ordinary skill would have found it immediately obvious to heat a solution of a solid solute and solvent in order to facilitate dissolution of the solute.  Such heating is as ubiquitous in the chemical laboratory as it is in the kitchen, and for identical reasons.  One of ordinary skill would have been motivated to heat such a solution in order to, for instance, reduce the time needed for dissolution and to achieve the maximum dissolution under a given set of conditions.  
Inventor further distinguishes over the cited art by the particular limitations that no settling or precipitation in a homogeneous mixture takes place, that C60 is present at a concentration of 16.67 mg/ml, and that the terpene mixture is at least 75% edible terpene by volume.  

With respect to the limitations settling, precipitation and homogeneity and a concentration of 16.67 mg/m of C60, it must be noted that a compound and its properties are inseparable.  In re Papesch, 315, F.2d 381, 137 USPQ 43 (CCPA 1963).  That being the case, the fact that C60 is taught as being dissolved in pure limonene it is, therefore, reasonable to infer that the resulting mixture is homogeneous and that no settling or precipitation takes place – since that is the plain meaning of the term dissolved.  Likewise, it is reasonable to infer that at least 16.67 mg/ml of C60 dissolves in limonene – since the solubility of a compound in a particular solvent under particular conditions is an intrinsic property of the compound.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of (parent) U.S. Patent No. 10,842,742 B1.  
	Patented claims 1-3 teach a method of preparing an orally dissolving thin film including dissolved C60 molecules.  Patented claim 1 teaches that the method comprises combining C60 with a limonene composition to form a C60 mixture; heating this mixture to a predetermined temperature for a predetermined time to dissolve the C60 molecules into the limonene composition to form a dissolved C60 mixture.  The dissolved C60 mixture is taught as homogeneous and includes at least 16.67 mg of the dissolved C60 molecules per milliliter of the limonene composition.  (This C60 mixture is then mixed with a thin film liquid to form a thin film mixture, then an orally dissolvable thin film is formed.)  Patented claim 2 teaches that the C60 mixture is taught as stable such that no settling or precipitation of the C60 occurs.  Patented claim the limonene composition comprises at least 95% d-limonene by volume.  
Instant claims 1-3 teach a method of dissolving C60 molecules identical to that of the patented claims.  The only difference is that the patented claims include further limitations with respect to subsequently forming an orally dissolvable film.  That being the case, the broader instant claims are related to the narrower claims of the patent in the manner of a genus/species relationship; the patented claims are fully encompassed by the instant claims.  (Note also related case law: the principle is well established in chemical cases, and in cases involving compositions of matter, that the disclosure of a species in a cited reference is sufficient to prevent a later applicant from obtaining a patent to the “generic claim.”  In re Steenbock, 1936, C.D. 594, 473 O.G. 495.)

Allowable Subject Matter
Claims 9-15 and 20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: 
Russian Journal of General Chemistry (2014), 84(2), pp. 205-208 cited and outlined above, appears to be the closest prior art.  The reference does not teach, show, suggest or make obvious the use of the terpenoid carvone (an oxidized derivative of the monoterpene limonene) in a method of making the instant C60 solution.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/9/2022